Citation Nr: 0329699	
Decision Date: 10/30/03    Archive Date: 11/05/03	

DOCKET NO.  02-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 23, 2000, 
for an award of service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine, L5 
- S1, with spondylolisthesis with residuals of chronic pain, 
based upon alleged clear and unmistakable error (CUE) in a 
May 1969 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, L5-S1, with spondylolisthesis with 
residuals of chronic pain (hereafter lumbar spine disorder) 
with a 20 percent evaluation, made effective from March 23, 
2000, and which also granted service connection for a 
thoracic spine disorder with an assigned 10 percent 
evaluation, also made effective from March 23, 2000.  

The veteran subsequently submitted a timely notice of 
disagreement with the assigned effective date for lumbar 
spine disability and with the evaluation assigned for that 
disability.  This notice of disagreement also expressed 
dissatisfaction with the RO's failure to adjudicate an award 
of service connection for cervical spine disability, which 
the veteran claimed was raised by the evidence of record and 
also expressed dissatisfaction with the evaluation assigned 
for thoracic spine disability.  The subsequently issued 
December 2001 statement of the case only addressed the 
effective date for service connection for lumbar spine 
disability and the evaluation of that disability.  

In December 2001, the RO reconsidered the veteran's lumbar 
spine disability evaluation and granted an increase from 20 
to 40 percent, again effective from the date of claim on 
March 23, 2000.  In his February 2002 substantive appeal, the 
veteran indicated that he wished to appeal the issue of the 
assigned effective date for lumbar spine disability on the 
basis of CUE, and that he also wished to appeal the RO's 
failure to adjudicate entitlement to service connection for a 
cervical spine disorder, and entitlement to an increased 
evaluation for the thoracic spine disorder.  In June 2002, 
the RO granted service connection for three additional 
disabilities, but denied service connection for a cervical 
spine disorder.  Finally, in January 2003, the RO issued a 
statement of the case which first addressed the issues of 
service connection for a cervical spine disorder, and for an 
increased evaluation for a thoracic spine disorder.  That 
statement of the case was accompanied by a cover letter which 
told the veteran that to complete his appeal, he must file a 
formal appeal by completing the enclosed VA Form 9, Appeal to 
Board of Veterans' Appeals.  

There is no record that the veteran has filed a substantive 
appeal with respect to the issues of entitlement to service 
connection for a cervical spine disorder, or for an increased 
evaluation for a thoracic spine disorder.  Thus, only issue 
perfected for appeal is the veteran's request for an earlier 
effective date for lumbar spine disability which will be 
decided herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.

2.  In response to the veteran's initial claim, a rating 
decision in May 1969 denied service connection for residuals 
of a back injury, the veteran was notified of this decision 
and his appellate rights, but he did not appeal.

3.  The May 1969 rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not involve undebatable 
error that would have manifestly changed the outcome.

4.  The veteran filed an application to reopen his claim for 
service connection for residuals of a back injury in March 
2000; the claim was eventually granted, and the RO assigned 
an effective date of March 23, 2000, the date of receipt of 
the reopened claim.  


CONCLUSIONS OF LAW

1.  The May 1969 rating decision which denied service 
connection for residuals of a back injury was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.105 (2003).  

2.  The criteria for an effective date earlier than March 23, 
2000, for an award of service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5100, 5101, 
5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans' Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants of the evidence 
necessary to substantiate claims.

As for the CUE aspect of this decision, VA's duties to notify 
and assist contained in the VCAA are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  

Nonetheless, a review of the claims folder reveals that the 
RO has in correspondence, rating decisions, and statements of 
the case, informed the veteran of the evidence necessary to 
substantiate his pending claim.  The veteran has been 
provided the applicable laws and regulations governing the 
assignment of the effective dates, CUE, and implementing 
VCAA.  With one exception, all known and available evidence 
has been collected for review, and there is no indication 
that there is any additional relevant evidence that has not 
been obtained for consideration.  Although, during the 
pendency of this appeal, the veteran has reported that he was 
referred by VA for a private examination sometime in May 
1970, he was unable to recall the name or address of this 
physician in Lubbock, Texas, and he argued that, as a 
referral, this record should have been maintained by VA.  A 
search for older VA records, however, was unsuccessful in 
producing such record, and there is no indication or evidence 
that any additional search would be successful.  The veteran 
ha been told what evidence he is responsible to produce and 
what evidence VA would collect on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, there is not significant dispute as to the 
facts, but rather the outcome of the appeal is largely 
governed by the application of the correct laws and 
regulations to the established facts.  As the issue on appeal 
is the assignment of an accurate effective date in accordance 
with the applicable laws and regulations, the Board concludes 
that further assistance to develop this claim is not 
warranted because, "no reasonable possibility exists that 
such assistance would aid in substantiating a claim."  
38 U.S.C.A. § 5103A(2).  All development necessary under VCAA 
has been completed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107.  

A specific claim in the form prescribed by VA's Secretary 
must be filed for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In addition, however, to the 
requirements for filing of a formal claim, there are also 
regulatory provisions governing what are referred to as 
informal claims.  38 C.F.R. §§ 3.155(a), 3.157(a)(1); 
Rodriguez v. West, 139 F.3d 1351 (Fed. Cir. 1999).  

The general rule is that the effective date of an award of 
compensation or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the latter.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
The specific rule, regarding service connection claims which 
are reopened and allowed after a previous final denial, is 
the same:  The effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
latter.  38 C.F.R. § 3.400(q), (r).  

Previous determinations which are final and binding, 
including decisions of service connection and other issues 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§§ 3.104(a); 3.400(k).

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that CUE is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court announced a three-pronged test to determine whether CUE 
was present in a prior determination:  (1) Either the correct 
facts as they were know at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Subsequently developed evidence is not applicable to such 
claims.  See Porter v. Brown, 5 Vet. App. 233, 235-236 
(1993).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  Caffrey v. Brown, 
6 Vet. App. 377, 383-384 (1994).  In other words, the 
claimant cannot simply request that the Board re-weigh or 
reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 
(1996).  Additionally, VA's breach of the duty to assist 
cannot form the basis for a claim of CUE, as a breach of the 
duty to assist creates an incomplete record, not an incorrect 
record.  Shockley v. West, 11 Vet. App. 208 (1998).  

The laws and regulations in effect in May 1969 with respect 
to awards of service connection were essentially unchanged 
from those in effect at present.  Service connection may be 
granted for disease or injury incurred or aggravated in line 
of active military service.  38 U.S.C.A. § 1110 (West 2002).

Analysis:  The veteran filed his initial claim for service 
connection for residuals of back injuries shortly after 
service in February 1969.  The evidence on file at that time 
included the service medical records which did indicate that 
in January 1967 a structure had fallen on the veteran's back, 
knocking him down.  There was a dull pain in the area of the 
trauma and a sharp pain extending down the right leg when he 
applied pressure on it.  Examination revealed bruises and 
tenderness of the paravertebral muscles of the lower thoracic 
and upper lumbar spine.  There was also a small contusion at 
the sacrum.  There was good range of motion in any direction.  
The service medical records clearly indicate that X-rays of 
the dorsal, lumbar and sacral spine were negative for 
fracture.  The end of that year in December 1967, the veteran 
next reported with low back pain indicating that it recurred 
after moving ammunition from a truck and was present during 
activity.  The diagnosis was back pain, possible muscle 
strain.  There is no indication that the veteran again sought 
or required medical treatment for this injury during service, 
and the March 1968 physical examination for separation noted 
that the back and all musculoskeletal functions were normal.  

A VA general medical examination provided in response to the 
veteran's claim in April 1969 noted the veteran's complaint 
of prior injury but he now complained that his back was 
becoming curved as if a hunchback.  The assessment from a 
general medical examination was a mild kyphosis, cause 
undetermined.  The veteran was then referred for an 
orthopedic examination which was conducted the same month.  
This examination noted the veteran was employed as an oil 
field worker.  Examination revealed no postural abnormalities 
of the trunk, pelvis, and legs, and no fixed deformities, 
kyphosis or scoliosis.  Musculature of the back presented no 
atrophy or muscular spasm.  Gait was normal.  There were no 
areas of tenderness.  There was no limitation of motion.  
Testing signs were negative, and there was no atrophy, 
sensory or reflex changes.  X-ray studies conducted of the 
thoracic and lumbosacral spine showed that the vertebral 
bodies, pedicles, spinal process and the hip joints were 
essentially normal and showed no abnormalities.  

Upon consideration of this evidence, the May 1969 rating 
decision in question essentially concluded that, although the 
veteran was shown to have been injured during service, no 
chronic residuals or identifiable pathology of the back could 
be identified to justify an award of service connection for 
back disability.  X-ray studies during and after service 
revealed no defect, abnormality or fracture.  Although the 
general medical examination did note a mild kyphosis, the 
more specific orthopedic examination concluded that there was 
neither kyphosis nor scoliosis.  In the absence of competent 
clinical evidence of any pathology of the back attributable 
to the documented injury during service, an award of service 
connection was denied.  The veteran was notified of this 
decision and his appellate rights and he did not appeal.  

The veteran attempted to reopen this claim in January 1981 
and this application was received by the VARO in Waco, Texas.  
The RO immediately notified the veteran that it was necessary 
that he submit new and material evidence showing that he 
incurred chronic disability attributable to an injury during 
service and mailed this notification to the veteran at the 
address in San Antonio which he had placed at the bottom of 
his claim to reopen, but this notification was returned as 
undeliverable and there is no evidence that the veteran ever 
followed up with this attempt to reopen the claim in January 
1981.  

The next contact with VA was the veteran's claim to reopen 
for residuals of a back injury during service received on 
March 23, 2000.  All evidence received since the time of that 
claim is rather current evidence of treatment and evaluation 
over the past several years.  Included in this evidence is a 
VA examination conducted in December 2000 in which the VA 
physician opined that current findings of lumbar and thoracic 
spine disability were, as likely as not, related to the 
veteran's injury during service.  On the basis of this nexus 
opinion, the RO subsequently granted service connection for 
lumbar and thoracic spine disability in the January 2001 
rating decision now on appeal.  

The veteran argues that the initial May 1969 rating decision 
was clearly and unmistakably erroneous in failing to award 
service connection for disability of the back attributable to 
the injury during service.  In reviewing all of the evidence 
on file, the Board can find no error of fact or of law in the 
RO's initial May 1969 rating decision denying service 
connection for back disability attributable to the injury 
sustained during service.  

All available evidence was before the RO at that time and 
duly considered and discussed in the May 1969 rating 
decision.  Although the veteran has stated that sometime in 
May 1970, VA referred him to an outside specialist in Lubbock 
at Government expense for another examination, the veteran 
has never been able to identify the name or address of such 
physician.  The veteran has opined that such record must have 
been obtained by and included in the veteran's VA medical 
records, but a documented search for such record has been 
unsuccessful.  

The evidence which was on file and considered at the time 
included both the service medical records, and two VA 
examinations conducted shortly after service and the findings 
from this evidence were essentially consistent.  That is, 
although the veteran was clearly documented to have sustained 
a back injury by trauma during service, X-rays during and 
shortly after service failed to result in any identifiable 
abnormality of the back.  Although the veteran was initially 
treated for this injury, he only once reported nearly a year 
later for follow-up treatment; and at the time he was 
separated from service, the back and musculoskeletal system 
was found to be normal.  Orthopedic examination approximately 
one year after the veteran was separated from service 
included X-rays which revealed no abnormality or fracture and 
resulted in no finding of any pathology or other chronic 
disablement.  Although a general medical examination the same 
month noted a mild kyphosis, the orthopedist specifically 
ruled out any deformities including kyphosis or scoliosis.  
There was, in fact, no identifiable pathology or disability 
of the back at this time and the RO appropriately denied 
service connection for any chronic residuals attributable to 
this injury.  

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the May 1969 
rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The 
Board finds that there was no error which was undebatable and 
of the sort which, had it not been made would have manifestly 
changed the outcome at the time it was made.  

Although the veteran attempted to reopen this claim in 
January 1981, he did not submit any competent or objective 
evidence documenting current back disability and simply 
restated a claim which had previously been considered at the 
time of the May 1969 rating decision.  Although the RO in 
Waco promptly notified the veteran of the need to submit 
competent or other objective evidence, the veteran failed to 
keep VA apprised of his current address and that notice was 
returned as undeliverable.  The veteran himself did not 
follow up on this attempt to reopen until his current claim 
was received almost 20 years later in March 2000.  

It was not until VA examination identified current pathology 
of the lumbar and thoracic spine in December 2000, and a VA 
physician opined that these current findings were likely 
attributable to his traumatic injury in 1967, that there 
existed evidence upon which to base a proper award of service 
connection for disabilities attributable to the injury 
incurred in service.

Both the general rule and the specific rule regarding service 
connection claims which are reopened and allowed after a 
previous final denial is the same; the effective date will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The date of claim to reopen is the earliest 
possible effective date authorized by law for the award of 
service connection for lumbar and thoracic spine disability 
based upon the facts presented in this case.  The May 1969 
rating decision does not contain clear and unmistakable error 
and the effective dates for awards of service connection for 
back disability assigned in this case are proper.  


ORDER

Entitlement to an effective date earlier than March 23, 2000, 
for the award of service connection for lumbar spine 
disability is denied.  


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


